*DETAILED ACTION*
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Applicant’s response dated August 13, 2021 is acknowledged.
Priority
This application is a 371 of PCT/EP2017/061126 filed on 05/10/2017, which claims foreign priority in EP application 16169693.5 filed on 05/13/2016. 
Claim Status
Claims 1, 2, and 4-19 are pending. Claims 15-19 were newly added. Claim 3 was cancelled. Claims 1, 2, and 4-14 were amended. Claims 1, 3-9, and 15-19 are examined. Claims 10-14 are withdrawn.
Withdrawn Claim Rejections — 35 USC § 112
	Rejections of claims 1-9 are withdrawn because rejections were obviated with claim amendments. Arguments directed to these rejections are moot because rejections are withdrawn.
Withdrawn Claim Rejections – 35 USC § 103
Rejections of claims 1 and 3-9 over Aiba et al. (Carbohydrate Polymers, published 1997, pages 9-19) are withdrawn because claim 3 was cancelled and claims 1 and 4-9 were amended to 
New Claim Rejections — 35 USC § 112
Necessitated by Amendment
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-9, and 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: melting and extruding. The claim is drawn to a hot melt extrusion or melt extrusion process, however the only active method step is “plasticizing”. It is not clear how the claimed extrusion process is accomplished by “plasticizing” and without requiring melting and extruding. 	
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01. The omitted steps are: introducing an active pharmaceutical ingredient in the form of an amorphous solid dispersion in the claimed method. The claim is drawn to a method for making a composition in the form of an amorphous solid dispersion of an active pharmaceutical ingredient, however the only step of the claimed method . 
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: introducing a thermally instable active pharmaceutical ingredient into the claimed method. Claim 6 depends from claim 1 and recites a “wherein” clause that describes effects of spray-dried sorbitol on a thermally instable active pharmaceutical ingredient, without requiring an active method step that introduces the active ingredient into the claimed method. The only active step in the method of claim 6 is plasticizing. 
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01. The omitted steps are: introducing “said active pharmaceutical ingredient” and “an amorphous solid dispersion of an active pharmaceutical ingredient in said polymer” into the claim method. Claim 7 depends from claim 1 and recites a “wherein” clause that describes the effects of sorbitol on two components described above in the quotes. The only active method step in claim 7 is plasticizing. The scope of the claimed method is not clear because it is unknown how “said active pharmaceutical ingredient” and “an amorphous solid dispersion of an active pharmaceutical ingredient in said polymer” related to the claimed melt extrusion or hot melt extrusion process. 
Claim 7 recites the limitation "said active pharmaceutical ingredient" in lines 2-3. There is insufficient antecedent basis for this limitation in the claim.
7 recites the limitation "said polymer" in line 5. There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites “for a hot melt extrusion or melt extrusion process”. The claim is indefinite because it is not clear why this phrase was left in the claim considering that the preamble of claim 1 was amended to “A hot melt extrusion or melt extrusion process”. Furthermore, claim 8 requires the spray-dried sorbitol to be applied in a polyvinyl alcohol composition. In view of the amendment of claim 1, the phrase 8 could be interpreted to mean that the spray-dried sorbitol is plasticizing a polyvinyl alcohol containing compositing; or it could be interpreted to mean that the spray-dried sorbitol in combination with a polyvinyl alcohol containing composition is used to plasticize a polymer containing composition. Clarification is requested.  
Claims 4, 5, and 9 are indefinite because the claims depend from and contain indefinite limitations of claim 1.
Claims 15, 16, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01. The omitted structural cooperative relationships are: between plasticizing step recited in claim 1 and steps recited in each of claims 15, 16, and 18. Claims 15, 16, and 18 directly depend from claim 1, therefore each claim 15, 16, and 18 is required to further limit claim 1. In the present case, the relationship between the steps in claims 15, 16, and 18 and the step in claim 1 is not clear. 
Claim 17 recites the limitation "the confectioned powder" in lines 1-2. There is insufficient antecedent basis for this limitation in the claim.

Claim 18 recites “a carrier matrix of a thermoplastic polymer and of at least one spray-dried sorbitol is built”. The claim is indefinite because it is not clear if “a thermoplastic polymer” and “at least one spray-dried sorbitol” in the carrier matrix are intended to be from “at least one thermoplastic polymer” and “a spray-dried sorbitol”, respectively. Clarification is requested. 
Claim 19 is indefinite because it depends from and contains indefinite limitations of claim 18. 
Maintained and New Claim Rejections —35 USC § 103
Necessitated by Amendment 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Aiba et al. (Carbohydrate Polymers, published 1997, pages 9-19).
The claim encompasses a method for the production of a pharmaceutical composition in the form of an amorphous solid dispersion of an active pharmaceutical ingredient processed by hot melt extrusion or melt extrusion comprising plasticizing a polymer containing composition with a spray-dried sorbitol. 
The teachings of Aiba are related to chitosan/polyvinyl alcohol/plasticizer blends, prepared by casting. It was found that the thermal properties for PVA showed a decrease proportional to the plasticizer’s content (Abstract). A solution of PVA in water and a solution of chitosan in 2% acetic acid were prepared and combined to form a mixture, and plasticizer was added to the mixture and stirred. The resultant solution was cast in on a plate and dried (Section “Preparation of Films” on page 10 in a paragraph bridging the two columns).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have used sorbitol to plasticize a composition comprising a polymer and an active pharmaceutical ingredient, with a reasonable expectation of success because Aiba teaches plasticizing a composition comprising polyvinyl alcohol and chitosan by adding sorbitol to the composition. The term “spray-dried” describes how the sorbitol was obtained. The sorbitol used in the method of Aiba is dissolved in water prior to being combined with the remaining ingredients. Considering that Aiba requires dissolving the sorbitol in water, it would have been equally obvious to use spray-dried sorbitol and sorbitol that was not spray-dried. One of skill would have had a reasonable expectation of success because 
Chitosan meets the limitation that requires a polymer. Polyvinyl alcohol is known as an active agent in eye drops for dry eyes and it meets the limitation that requires an active pharmaceutical ingredient. It would have been reasonable to conclude that the prior art composition is in the form of an amorphous solid dispersion of polyvinyl alcohol because the prior art composition was formed with the same steps as claimed method. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. 

Claims 1, 2, and 4-9, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Vervaet et al. (International Journal of Pharmaceutics, 492, pages 1-9, published July 6, 2015 - of record in IDS dated 12/04/2018).
The claims encompass hot melt extrusion or melt extrusion process comprising plasticizing a polymer containing composition with a spray-dried sorbitol.  
The teachings of Vervaet are related to hot-melt extrusion of polyvinyl alcohol for oral immediate release applications (Abstract). The purpose of the study was to investigate the effect of a water-soluble plasticizer sorbitol on the thermal properties of hot-melt extruded PVOH 
Regarding claim 1, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have used sorbitol to plasticize a polymer containing composition by a hot melt extrusion process, with a reasonable expectation of success because Vervaet teaches hot melt extrusion of a composition comprising polyvinyl alcohol, sorbitol, and celecoxib where sorbitol is used to plasticize the polyvinyl alcohol. The term “spray-dried” describes how the sorbitol was obtained. Vervaet does not indicate whether or not the sorbitol was spray dried. It would have been equally obvious to have used spray dried sorbitol and sorbitol that was not spray dried because both are sorbitol. One of skill would have had a reasonable expectation of success because sorbitol has the same chemical structure whether or not it was obtained by spray-drying.
Regarding claim 2, it would have been obvious to have formed a pharmaceutical composition in the form of an amorphous solid dispersion of an active pharmaceutical ingredient processed by hot melt extrusion comprising plasticizing a polymer containing composition with a spray-dried sorbitol, with a reasonable expectation of success because Vervaet teaches hot melt extruding a composition comprising polyvinyl alcohol, sorbitol, and celecoxib, where the sorbitol is used as a plasticizer for polyvinyl alcohol. The term “spray-dried” describes how the sorbitol was obtained. Vervaet does not indicate whether or not the sorbitol was spray dried. It would have been equally obvious to have used spray dried sorbitol and sorbitol that was not spray dried because both are sorbitol. One of skill would have had a reasonable expectation of prima facie case of either anticipation or obviousness has been established. 
Regarding claim 4, Vervaet teaches thermal behavior of polyvinyl alcohol and sorbitol mixtures in Table 2 on page 6. It is apparent that during the second heating, both Tg and Tm decreased when sorbitol is added and as its concentration is increased.
Regarding claim 5, Vervaet does not provide effects of sorbitol on melting viscosity of the polymer containing composition. However, Vervaet teaches that sorbitol is a plasticizer for polyvinyl alcohol and it was shown to reduce the Tg and Tm of PVOH, it would have been reasonable to expect sorbitol to reduce its melting viscosity. Additionally, the claims describe an effect of the sorbitol on the polymer containing composition and since the prior art teaches a composition comprising the same elements as claimed composition one of skill would have expected sorbitol in the prior art to have the same effect on polyvinyl alcohol as claimed.
Regarding claim 6, the claim describes sorbitol properties and the claimed limitations are met because the prior art teaches sorbitol in the composition. The claimed method does not require thermally instable APIs in the composition. Had a thermally instable API been present in the composition it would have been stabilized by sorbitol.
Regarding claim 7, the claim describes sorbitol properties and the claimed limitations are met because the prior art teaches sorbitol in the composition. Sorbitol would have acted as 
Regarding claim 8, Vervaet teaches melt extruding a composition comprising sorbitol and a polyvinyl alcohol containing composition.
Regarding claim 9, Vervaet teaches combining plasticized PVOH (containing 40% sorbitol) with 15% CEL and hot melt extruding the composition. A 100 g composition would have contained 15g of CEL and 85 g of plasticized PVOH, where 34 g is sorbitol and 51g is PVOH. Thus, the composition contains 15 wt. % CEL (APD), 34 wt. % sorbitol, and 51 wt. % PVOH. The claimed concentration ranges of the three components are obvious because each range encompasses the corresponding prior art concentration. 
	Regarding claims 15 and 16, Vervaet teaches forming a mixture of cryomilled PVOH/sorbitol extrudate and celecoxib, followed by hot melt extruding and further cryomilling and sieving through a 300 micron sieve. The claimed limitations are met because the step of forming the mixture meets the limitation that requires physical blending, hot melt extrusion meets the limitation that requires hot melt extrusion after physical blending, and the cryomilling and sieving meet the limitations that require confectioning into a powder. Product sieved through a 300 micron sieve reads on a powder. It would have been obvious to have homogeneously blended the cryomilled PVOH/sorbitol extrudate and celecoxib prior to extrusion in order to ensure that the final product has the drug homogeneously distributed throughout its mass. 

	Regarding claim 18, Vervaet teaches forming a mixture of cryomilled PVOH/sorbitol extrudate and celecoxib, followed by hot melt extruding and further cryomilling and sieving through a 300 micron sieve. The claimed limitations are met because the step of forming a mixture meets the limitation that requires physical blending, hot melt extrusion meets the limitation that requires hot melt extrusion after physical blending, and the cryomilling and sieving steps meet the limitations that require confectioning into a powder. Product sieved through a 300 micron sieve reads on a powder. The limitations in the “wherein” clause are interpreted as describing the product formed by the claimed method. The prior art hot melt extrusion method meets all of the claimed method steps and it would have been reasonable to conclude that the prior art method formed a powder that is a stable amorphous solid dispersion of an API in a carrier matrix of a thermoplastic polymer PVA and sorbitol. It would have been obvious to have homogeneously blended the cryomilled PVOH/sorbitol extrudate and celecoxib prior to extrusion in order to ensure that the final product has the drug homogeneously distributed throughout its mass.
	Regarding claim 19, the claimed extrusion temperature range is obvious because it encompasses 140°C. 
Combining prior art elements according to known methods to obtain predictable results supports obviousness.
Examiner’s Response to Applicant’s Arguments 

	Applicant’s arguments were fully considered but are not persuasive for the following reasons:
	1. The restriction requirement is maintained for reasons of record. Cherukuri reference was relied upon to show that the common technical feature is not a contribution over the prior art of record. The reference was not used in rejection of claims under consideration because the elected claims are drawn to a method that is not obvious over Cherukuri. It is noted that all pending claims will be considered for rejoinder, if eligible for rejoinder, when currently examined claims are found allowable. 
	2. Rejection of claim 2 over Aiba was maintained. Augments directed to this rejection are not persuasive because the claimed method does not exclude using dissolved sorbitol. The only active method step is “plasticizing a polymer containing composition with a spray-dried sorbitol”. This limitation does not limit using sorbitol in its solid state. As evident from Aiba, plasticizing a polymer can be accomplished with dissolved sorbitol. The phrase “spray-dried sorbitol” describes how the sorbitol was obtained and does not limit sorbitol to its solid state in the claimed method. The rejection explains that sorbitol is chemically the same regardless of whether or not it was spray-dried. Aiba does not specifically state which sorbitol was used in the method. Thus, it would have been equally obvious to select sorbitol that was spray dried or not spray dried.  
	3. Rejections over Vertaes are maintained. 
In response to applicant's argument that spray dried sorbitol is advantageous as a plasticizer and the references does not appreciate that the form of sorbitol has any influence on Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Vertaes teaches using sorbitol as a known plasticizer, however Vertaes does not indicate whether or not the sorbitol was spray-dried prior to extrusion. It would have been equally obvious to have practiced Vertaes’ method with sorbitol that was spray-dried or not spray-dried. The present rejection is not based on a “result-effective variable” rationale. There would have been a reasonable expectation of success with either form, absent evidence to the contrary. The specification was reviewed and there is no objective evidence that spray-dried sorbitol affects the claimed process. 
It is irrelevant that Vertaes requires quench cooling and cryomilling because the present claims do not excluded these steps. The transitional phrase in the claimed method is “comprising”, therefore the claims are not limited to the recited methods steps and elements.   
	5. The declaration was considered, however it was not sufficient to overcome obviousness rejections. The examiner acknowledges that crystalline sorbitol and spray-dried sorbitol have different bulk properties. Page 4 of the declaration describes four characteristics and effects of spray dried sorbitol on composition properties and refers to data in Figures 2, 5, 6, and 7 and Table 1 of application as filed. The methods of making the compositions for which the data was obtained are not commensurate in scope with the claimed methods. The applicant has not presented evidence that asserted superior properties would have occurred over the entire breadth of the claims. Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other 
Figure 2 shows the difference in angle of repose of PVA, PVA with crystalline sorbitol, and PVA with spray-dried sorbitol. Each composition contains 25% sorbitol. Based on declarant’s description of these compositions, the compositions further contain 30% indomethacin. The specification does not teach how these compositions were prepared, thus it is unknown if the claimed method is commensurate in scope with the method by which data in Figure 2 were obtained. In the event that these compositions were obtained by methods described in paragraphs 141-175, the claimed methods are not commensurate in scope with tested methods because the claimed methods do not describe any steps besides “plasticizing”. The data in Figure 2 was obtained for a composition having PVA and 25% sorbitol, whereas the broadest claims do not limit the polymer nor the concentration of sorbitol. Declarant’s description of the compositions states that the compositions contained 30% indomethacin. The method of claim 1 does not require the presence of a drug, and the method of claim 2 broadly requires an API.
Figures 6 and 7 describe data for long term storage stability. The tested samples contain specific components in specific amounts and were produced by a specific method; whereas the broadest independent claims do not recite any processing conditions, broadly recite a polymer, claim 1 does not require an active agent, claim 2 broadly requires an API, and do not require any concentrations of components.                                                                                                                                                                                         
 Data in Table 1 was obtain for two different samples, each sample containing 75% PVA and 25% sorbitol. The specification does not state how these particular samples were formed. It is unknown if the claimed methods are commensurate in scope with a method by which the 
	Data in Figure 5 shows a drug dissolution profile for four different samples. The samples contain specific components in specific concentrations, which were obtained under specific conditions. The claimed methods are not limited by concentrations, specific polymer, drug, nor extrusion conditions. 
	The data presented in the application as filed and further described in the declaration is not sufficient to show that asserted unexpected results would have occurred over the entire breadth of the claimed invention. See MPEP 716.02 (a)-(g) for the requirements that have to be met in order to rebut an obviousness rejection with unexpected results.  
Conclusion 
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALMA PIPIC whose telephone number is (571)270-7459. The examiner can normally be reached on 8-5 M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

/Alma Pipic/ 
Primary Examiner, Art Unit 1617